          Case 1:21-cv-00917-ER Document 14 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                3/4/2021
STAR MAGIC, INC.,

                           Plaintiff,                               ORDER

               -against-                                         21-cv-0917 (ER)

RICHARD X ZAWITZ, et al.,

                           Defendants.


Ramos, D.J.:

       On February 12, 2021, the Court granted Defendant’s application for a pre-motion

conference, and a telephonic appearance was schedule for March 4, 2021, at 10:30 a.m. Doc. 12.

Plaintiff not having appeared at today’s conference, a pre-motion conference will now be held on

March 11, 2021, at 11:30 a.m. by telephone. The parties are instructed to call (877) 411-9748

and enter access code 3029857# when prompted.

       It is SO ORDERED.

Dated: New York, New York
       March 4, 2021

                                                           ___________________________
                                                           Edgardo Ramos, U.S.D.J.
